OFFICE   OF THE ATTORNEY GENERAL        OF TEXAS
                       AUSTIN




Us.   Ella Use Murphy, !&mber
?tate Board of 8*irdrersers
ena co. aetolo(Ei sta
Austin,  Texsm




                   e hete tw     fire buadmd     to one thou-
                   ions Sor an exmlrmtlo~i,      we flna lt
                   havs thaw    applloatlona    fllaC et
                     days ln advanoe of tha first day or
                   eseioa In order that we oan properly
                 cations,  rnske the neoes8ary    rsoordin@,
               notioa to t&e etudent that she le eligl-
     ble to appear on t&r spsolrled       date.

           We res~:eotfullp request your oplnlon to know
     if  we harr eutboritg   under the law to require  the
     6tudent t0 be (I: grbawi6    0: 6 duly ii06~66d 6na
     reoognlzed   beauty eohaol after having crcmpletad the
     C;CB thou66ud hours 1Z not 106~ then 81~ RoiItha
     beroro naklng en applloatlou     to tbls Board lor exam-
     iaation;   end do we bev6 autborlty~ to refuse to aocept
        stutlent ior axaalnatloa at ,ttrat aenslon if                          they
        iail to meat tha rirt6en a01 requlrrant.w


                  Y;t quote      from the abott          aonT.loned     resolution aa
roii0~6r

                  "Tha tollowlng rcaolutlonUS6 6a0ptbu                         at (I
        aoetitq      OS this Board, March 6, 19&b:

              "Uotlon was mada by l&a. Yurpby that tha
        Board adopt a ruling to follow tha law aa
        6p00irid  in ceafioaa 1U and lgA, omarlag
        lligiblllty of rtodeata for lx m lna tlo nr
                         ‘A    Student     p?lOZ    to mSkilI(; a pli-
                  ortioa       to tha Board ?sr          8kamiaat     P011,
                  mart     som@1eta      looo hoara ;n not 1666
                  than   air mntha, trko I i&ml lxaalaa-
                  Cloa, gradoat.,    and ba 1paa.d a dipkim
                  irolla duly lloanard and rooogniaod
                  Baauty Sobool, and aald applloetlon
                  SSU6t b6 tlhd   With thi6 ~p6rtPULt
                  fiitoen   dry8 prior to th    flrrt dar of
                  lxlmi~tlon 668610n.'
                  "(t-ha066s of Gladys Ua8ora,                     who ma
        eRrOliOa         86 6 8tUd6Rt        la    tb.   ,jh’?81    -6U6J
        sohool Of wiOhit8            F6116, 10 U80a 66 #a
        examgl@.)             2%. fil8 6bOW8 tba blator~   Of
        thla  0666.            The aotlon  US6 aeoonQad~ sad
        oarrled. w


                  Yicotlor,     C(b)     31 Article      73&b,      V6rnon’a    Azmotatod
Fen81    Code,      roads a6 Zollawa~
              “The maJorlty  oambera of tEa Board   d&all
        ccnstltute  a puimm   for tha transaction   of bua-
        lli666. ??I6 hfd    6hSll pr68Or1b6  th6 r+lbS   rcP
        it6 ~wetnmeat and hare a 6661 rlth whlob to
        snthantlaatsIt6 lota.m
                                                                          73




             reotix    9 of Article   73bb,cr    the L%ml   Coda,rt6de
88 r0ii0w:

           Wrhs Bmrd    shell hold regular sectlngs      for
     the excmlnatlon    or opplloants   in tic oepltsl 0r
     tic Xato,    on t.be ssoond Tuesday    in January   and
     July or oaob yew,     end at auob otbar tlsma end
     plaooa es the Board may dam aao6saary,          and luah
     exeninatlon   shall be oonduotea    und6r the rules
     provided by said Ankara end abal.1 laOlUd6 preotloal
     dgnonatr~tion   and written    sad oral teats in nf6r-
     anaa to the wbotlooo     for *lob    a lloonao la ap-
     pli6d for snd auoh ralatad lubjaota       as the Board
     may dstermin6 naoaaaar~     for the proper and 6t?i-
     016nt pCriOrWIO6     0r auah praotloaa,    land auoh
     exmlnatlon shed? lnaludo smltatloa aad hyglaao,
     th6 U8a Of OOM6t~OSr t.h.6 SPpii66tiOn      Oi 6i6Otri-
     eel end meohanloa1   lqulpwnt   e&I lp p l.io a no a a ,
     anatcmy and dermatology, a na luoh other Uadraa
     aubjeota as say ba nao6aaary sad prsaarlb6tl b
     the Eosrd to dat6rrpins cin6*6 fita        and qua1 i fi-
     oatlona 60 a hairdraasar    or oomxatologlat.

             Teotlcm   11(a)   ot Artiole   73bb,of   the Pam1    Coda,
prolid

             *lGo school ,or Baauty Gultura    shall ba
     granted a ovtirloato       or r6~atratlon     aaloaa
     It shall 6a&loy and mnintaln upon its start a
     auf~lolent     numbor 0r lnaLcruotors,   who 8hall b6
     raglatsredtalrdruasers        or ooam6tologista     kiav-
     iag had at least th766 (3) y6ara praofloal           ax-
     porl6noa aad high aohool 6duaatlon         or t&o
     6qulvelaat     thereof, 0na said lnotruotors       abll
     be required to pess an exmlnbtlon          ocadaoted
     by the Board of Exenlnors to datermlae          their
     tltn6sa 8s taeohara,      provid6d,   how6tar, that
     th6 axemlnation      of taechers shall not be ro-
     qulred of ~~arson$ who hCT6 bean tesohln~tho
     prnotlov or halrdraoeing,       or ooametology     for
     thr66 (3) ye6re prior to the paasaga of this
     Aot; and shall malnteln on its staff on6
     Doctor Of Medlolne,      as a OOItStiteAt    who oh611
     ltoture    mnthly    on aenltatlon,        i
                                           ster llzatlon
     end the use of antleoptlos       oonalstrnt    with LB@
     prhotloel     end thcoratloa~   ra~~ulrsamts    as to
     the ol,asalried oaoupatlmn        us provldea by this
     Pot) snd ah611 possese cipparfitus snd equipskent
     for the qropvr and full t6aOhfng of 611 eubJaot6
     0r Its currioulum;      shell keep n dhlly moor6        0r
KW.    2’11~ S?ae Murphy,          page 4




       t::6 attecdenae  of students;               melntaln regular
       clss5  and lnstructlon  hrxm,                 establish   grades
       lrti hold exsmlnetlons   before               issuing   dlplomes,
       tnd     St.all   rec;Uirc     85 EOhOOl    tGrn    Or       ILOt    i0 118
       than cm   thoueeno   (1,000) hours to be oonpleted
       in not lesrr than six (6) months for a complete
       oour6c  o? 911 or e majority of the prcotloeo
       of helrdreealng   and ooemetology.R

             tectloo         15(r)    of Art.     73&b,     of         the I'cnal Uode,
raaea    as rollow6~

             w 0n applioant for rraminetion reeeoe
        ruoh exsainetion   to the 8atlsfrotlon    of the
      Board end in lcaordenoa      with the rule8 pro-
      mulgated by eald Boerd, t&e Board dell lame
      Q oertlfioate    to that etieot, asped      by the
      President a na Seo so ter ylnU a ttic a b w!th
                                                  ed lta
      aesl. Suoh aertlfloateIhall be etldenoe that
      the >craon to whom it 1s lreued la entitled to
      tollor   the preotloes,    oooupstlon,Or ooaupntloa
      otipultited therein, 8s prrsarlbedin thi.8 AQt.
      zuoh oertlrioates      shall be aonspl~uou~l~   bls-
      played in his or her plsoe of burlnem         or employ-
      ment, provided, howeves, that rhero~the l       pplloant
      1s IJfl8aum      of iwmielohool of beauty culture
       duly lioenesd end reoo&eed,      than web apgllonnt
       rftcr passing en oxanhotfon     as protldad for la
       j3eot10n 9 shall bo &van    8 oertlrloete.*

              After n cersful    study    of the forsfloing   IIrtiQles,
we do not find lny provlsloa           reguirlnq s student to ooeplete
1000 hours In not leas then elx months, nor take a final
exF.dninetlon,    graduate,   end be lmued 6 dl.plom from a rcioog-
nlzed Beauty !%hool herore msklng applio~tion              to the Emrd
fca   cx.+ndnntlon.!?:sQtiicn            11(h),    SUPXV?      ,   j!OVFzl-IIS      ‘-ObOOlB   Of
Beauty Culture ctnd does not prsacrlbe   the gwllflor,tlons
that, an lspplicant for the Sete  Bocird :ranlnetlon   munt
posreca.   ‘h-ethereiore enauer your fir&t  guestl.::m in the
negative.

                The above statutes  rb.ve the                  Ftrte &mrd   of hlr-
aremere        r,:;dlosmetologlete authority                   to promulgate oertafn
h?r.~.I?lla Ellit~
                 bturphy, page   5




rulee and regulations   povrrnlng   sppllontlonc   for exrinlnetlOn,
sne we feel that requlr2r.g   applloations    to bc flled with the
Bohrd fifteen days prior to the first day of the exnnlnotiiion
session Is e raasoneble   requirement    oomlng within the power8
or seld Board. Y;o therefore muwer lour seoond qmstim           in
the slflrr.otlve.

                                     Very   truly   youra,




JC!::rt